DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-12, and 15-21 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 15, all of the prior art of record fails to teach or suggest the limitation of claim 1, A method comprising: receiving, at a computing system from a temperature sensor operatively connected to the computing system, a first input output by the temperature sensor during operation of a vehicle, wherein the first input represents temperature data for a particular system of the vehicle; responsive to receiving the first input, determining a first time range for the first input, wherein the first time range represents when the temperature sensor output  the first input; receiving, at the computing system from a thermal camera operatively connected to the computing system, a second input captured by the thermal camera during operation of the vehicle, wherein the second input represents one or more thermal images of  the particular system of the vehicle; responsive to receiving the second input, determining a second time range for the second input; receiving, at the computing system, a first set of parameters from the vehicle, wherein the first set of parameters correspond to a first parameter identifier (PID) associated with operation of the particular system of the vehicle during a third time range, and wherein the third time range comprises the first time range and the second time range; generating a graph representing the first set of parameters corresponding to the first PID associated with operation of the particular system of the vehicle during the third time range and a set of indicators, wherein the set of indicators includes a first indicator positioned on the graph at a first position that represents at least a portion of the first time range of the first input and a second temperature data for the particular system of the vehicle to be displayed on the display interface and selection of the second indicator causes the 2one or more thermal images of the particular system of the vehicle to be displayed on the display interface. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Kim (US20140277918A1), discloses method and apparatus for processing vehicle driving data in an electronic device are provided. The method includes receiving driving data, corresponding to a vehicle, from a driving data acquiring device; transmitting the driving data to a server; and receiving standard driving data, which is obtained by standardizing the driving data, from the server, wherein the standard driving data is compared with second standard driving data, other vehicle driving data, or other vehicle standard driving data.
Another close prior art, TouchScan (https://www.obdsoftware.net/software/professionaladdon), provides diagnostic capabilities of the TouchScan or OBDwiz such as overlapped multiple signals, added unlimited graphs, zoom, pan and use cursors; graphs that are completely customizable; access to calculated PIDs for Boost Pressure, Air-to-Fuel Ratio, Engine Power, Engine Torque, and Vehicle Acceleration; view of the value of one parameter based on two independent parameters. It provides an easily switch between multiple data map views and select statistical parameters; the ability to offset or scale any vehicle parameter and compensate for oversized tires (calibration in TouchScan/OBDwiz only) or use the built-in GM enhanced PIDs to view enhanced data such as cylinder misfires. It also provides the ability to import and add your own 
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Kim and TouchScan with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 2-4 are allowed. Likewise, claims 1-6, 8-12, and 15-21 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stuart (US 20160080666 A1) teaches a test and measurement systems can include a test and measurement tool configured to generate measurement data representative of at least one parameter of an object under test and an imaging tool configured to generate image data representative of a target scene. The imaging tool can be removably attachable to the test and measurement tool. The test and measurement system can include a communication link that can provide communication between the test and measurement tool and the imaging tool. The communication link can facilitate one or both of communication of image data to the test and measurement tool and measurement data to the imaging tool. Systems can include a display in communication with at least one of the test and measurement tool or the imaging tool for presenting at least one of image data or measurement data to a user.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665